DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 19th, 2021 has been entered. Claims 1 – 21 are pending in the application.

Drawings
The drawings filed on May 4th, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 5 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2015/0165556).
Regarding claim 1, Jones teaches an apparatus for the generative production of a three-dimensional object by successive, selective layer-by-layer solidification of construction material layers of a solidifiable construction material with at least one laser beam (Abstract), comprising a least one device (ref. #101) for generating the laser beam for selective layer-by-layer solidification of individual construction material layers of a solidifiable construction material (Para. 15), wherein the device comprises a plurality of laser diode elements (ref. #109) arranged directly above the construction plane (Fig. 2), in which construction material layers which are to be or have been selectively solidified are formed (Para. 17), wherein the plurality of laser diode elements (ref. #111) is arranged as a matrix comprising a plurality of rows and a plurality of columns (Fig. 4a, Fig. 4b) and is configured for generating a plurality of laser beams directed directly onto the construction plane (Para. 17; Fig. 2).
Regarding claim 2, Jones teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches the apparatus wherein respective ones of the plurality of columns extend orthogonally from corresponding ones of the plurality of rows (Fig. 4a).
Regarding claim 3, Jones teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches the plurality of laser diode elements are arranged in a common plane (Para. 28; Fig. 4a).
Regarding claim 5, Jones teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches the plurality of laser diode elements are configured for arrangement with regard to an outer and/or inner contour of a three-dimensional object to be produced (Para. 5; Para. 21).
Regarding claim 6, Jones teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches at least one laser diode element is variable in at least one parameter relating to the beam characteristics of the laser beam generable thereby (Para. 21).
Regarding claim 7, Jones teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches the plurality of laser diode elements are drivable individually, in groups or together for respectively generating a laser beam having specific beam characteristics (Para. 21 – 23).
Regarding claim 8, Jones teaches the invention disclosed in claim 7, as described above. Furthermore, Jones teaches individual ones of the plurality of laser diode elements differ in at least one beam characteristic of the respective laser beam generable thereby (Para. 21 – 23).
Regarding claim 9, Jones teaches the invention disclosed in claim 8, as described above. Furthermore, Jones teaches at least one first laser diode element is configured for generating a laser beam for solidifying construction material layers to be solidified (Para. 21) and at least one further laser diode element is configured for generating a laser beam for the thermal pretreatment of construction material layers to be solidified (Para. 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2015/0165556) in view of McMurtry (US 2016/0136730).
Regarding claim 4, Jones teaches the invention disclosed in claim 1, as described above. However, Jones does not teach the plurality of laser diode elements are arranged one above the other in a plurality of planes.
Yet, in a similar field of endeavor, McMurtry teaches an additive manufacturing apparatus for building objects by layer-wise consolidation of material (Abstract). This apparatus comprises laser diode elements (ref. #153, ref. #144) that are arranged one above the other in a plurality of planes (ref. #150, ref. #151) and direct laser beams directly onto a construction plane (Fig. 10; Para. 55).
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Jones, by arranging the laser diode elements one above the other in a plurality of planes, as taught by McMurtry. One would be motivated to make this modification to enable faster scanning by reducing the width of the scanning zones (McMurtry – Para. 55)

Claims 10 – 13 and 15 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2015/0165556) in view of Burris (US 2014/0263209).
Regarding claim 10, Jones teaches the invention disclosed in claim 1, as described above. However, Jones does not teach the laser diode elements arranged on a mounting device.

It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Jones by arranging the laser diode elements on a mounting device, as taught by Burris. One would be motivated to make this modification to maintain a stable system and efficiently direct the laser diode elements as needed.
Regarding claim 11, Jones in view of Burris teaches the invention disclosed in claim 10, as described above. Furthermore, Burris discloses the device comprising a plurality of laser diode element (ref. #141, #142) wherein the elements are arranged as required at predetermined arrangement positions of the mounting device (Para. 52).
Regarding claim 12, Jones in view of Burris teaches the invention disclosed in claim 11, as described above. Furthermore, Burris discloses the device comprising a plurality of laser diode element (ref. #141, #142) wherein the elements are arranged, with regard to an outer and inner contour of a three-dimensional object to be produced (Para, 38), in a specific spatial arrangement relative to one another as required at predetermined arrangement positions of the mounting device (Para. 52).
Regarding claim 13, Jones in view of Burris teaches the invention disclosed in claim 10, as described above. Furthermore, Burris discloses a mounting device (actuator, ref. #151) 
Regarding claim 15, Jones in view of Burris teaches the invention disclosed in claim 10, as described above. Furthermore, Burris discloses at least one laser diode element (ref. #141) is arranged movably on a mounting device (actuator, ref. #151) in at least one degree of freedom of movement relative to the mounting device (Fig. 2).
Regarding claims 16 – 18, Jones in view of Burris teaches the invention disclosed in claim 10, as described above. Furthermore, Burris teaches a coater device (material dispenser, ret. #120) for forming a construction material layer to be solidified in the construction plane (Para. 32), a detection device for detecting the temperature of a construction material layer which is to be solidified (Para. 69) and an evaluation device for evaluating, in particular optically, the surface quality of a construction material layer which is to be solidified (Para. 46, Para. 69).
Regarding claim 19, Jones in view of Burris teaches the invention disclosed in claim 10, as described above. Furthermore, Burris discloses a mounting device (actuator, ref. #252} comprising a plurality of mounting device segments, wherein at least two mounting device segments (12a) are arranged movably in at least one degree of freedom of movement relative to the construction plane (build platform, ref. #112) (Para. 62).
Regarding claim 20, Jones teaches the invention disclosed in claim 1, as described above. However, Jones does not teach the apparatus further comprising a simulation device as described in the instant claim.  Yet, Burris discloses a simulation device (processor) which is configured for simulating at least one object-related object parameter which is modifiable in the course of carrying out a generative construction process of the three-dimensional object which is to be or has been generatively produced (Para. 29), and a control device (processor, ref. #190) which is configured for driving individual, a plurality of or ail of the laser diode elements in targeted manner for respectively generating a laser beam with specific beam characteristics on the basis of the object-related object parameter simulated by the simulation device (Para. 68 and 
Regarding claim 21, Jones in view of Burris teaches the invention disclosed in claim 20, as described above. Furthermore, Burris discloses that the object-related object parameter is the temperature of the object which is to be or has been produced generatively which arises in the course of carrying out a generative construction process (Para. 69).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and Burris as applied to claim 10 above, and further in view of El-Dasher (US 2014/0252687).
Regarding claim 14, Jones in view of Burris teaches the invention disclosed in claim 10, as described above. However, these references do not explicitly teach a mounting device that is not movably supported relative to the construction plane.
Yet, in a similar field of endeavor, El-Dasher discloses a system for forming a material on a substrate through the use of a diode array generating an optical signal sufficient enough to melt a powdered material on a substrate (Abstract). Furthermore, El-Dasher discloses an apparatus with optical elements (diode array) on a mounting device (large diode bar, Para. 20), with no moving parts (Para. 21).
Based on this disclosure, it would have been obvious to a person having ordinary skill in the art at the time of the invention to limit the movement mounting device relative to the construction plane, as taught in El-Dasher. One would be motivated to set this limitation to include a plurality of laser elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743